Citation Nr: 0216079	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-13 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 30 percent rating for a 
somatoform pain disorder (psychogenic pain disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which granted an increased 
rating from 10 percent to 30 percent for a somatoform pain 
disorder (psychogenic pain disorder).  In December 2000, the 
Board remanded this matter for additional evidentiary 
development.


FINDINGS OF FACT

The veteran's service-connected somatoform pain disorder 
(psychogenic pain disorder) produces some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.  He also has significant impairment 
from non-service-connected mental conditions.


CONCLUSION OF LAW

The criteria for a 50 percent rating a somatoform pain 
disorder (psychogenic pain disorder) have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9422 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
April 1969 to November 1970.  During service he had an 
abscess excised from his left axillary area.  In January 
1971, the RO granted service connection and a 0 percent 
rating for the related postoperative scar in the left 
axillary area.  

In January 1991, a Social Security Administration decision 
granted disability benefits based on a schizoid personality 
disorder and a somatoform pain disorder.  In December 1994, 
the RO granted a permanent and total disability rating for     
non-service-connected pension purposes, primarily based on 
the veteran's psychiatric condition which included multiple 
diagnoses including major depression, dysthymia, 
schizophrenia, schizoid personality disorder, and somatoform 
pain disorder.

An April 1996 VA examination diagnosed a psychogenic pain 
disorder secondary to past axillary surgery.  Other diagnoses 
included a history of major depression with psychosis, 
history of alcohol dependence, and borderline intelligence.

In September 1996, the RO granted secondary service 
connection for a psychogenic somatoform pain disorder, as due 
to the service-connected postoperative scar in the left 
axillary area; a 10 percent rating was assigned for this 
psychiatric condition.

VA psychiatric examinations in July and November 1997 
collectively noted that following his discharge from the 
service, the veteran worked as a construction worker for 
three to five years, and then served in the Merchant Marines 
from 1977 to 1981.  He also reported that he had not worked 
since 1981 due to chronic pain in his left arm, although he 
did indicate that at one time he sold cardboard boxes which 
he retrieved from dumpsters.  A mental status examination 
described the veteran has being fully oriented, with flat 
affect, poor judgment, and limited intelligence.  The reports 
noted the veteran's complaints of paranoia and thoughts of 
suicide, with attempts, in the past.  The diagnoses included 
a pain disorder associated with psychological factors and 
general medical condition, depression and recurrent major 
depression, alcohol dependence in remission, schizoid 
personality disorder, and borderline intellectual 
functioning.  It was felt that the a Global Assessment of 
Functioning (GAF) score was 55 based on the pain disorder, 
and an overall GAF of 60.

A December 1997 RO decision increased the rating to 30 
percent for the somatoform pain disorder.

A VA psychiatric examination was performed in May 2001.  This 
examination noted that following his discharge from the 
service, the veteran reported increasing levels of distress 
over his left arm.  He said that this condition eventually 
caused him to avoid serious relationships and neglect other 
areas of his life, such as furthering his education and 
advancing in his job.  As for his present condition, the 
veteran had difficulty describing the nature and quality of 
pain, however, he readily expressed significant fear and 
concern over this.  A mental status examination revealed the 
veteran to be well-developed and appropriately dressed.  He 
exhibited some psychomotor retardation and used appropriate 
body language when expressing himself.  The veteran 
maintained moderate eye contact and was calm and cooperative 
throughout the interview.  He was alert and fully oriented.  
His memory was grossly intact and his attention and 
concentration were good.  The veteran's speech was goal 
directed, fluent and coherent, and his thought processes 
displayed no looseness of association or flight of ideas.  He 
denied any hallucinations and his cognition appeared 
appropriate for educational level.  His judgment and insight 
were fair and poor, respectively.  The veteran denied any 
obsessive or ritualistic behavior.  He related that his 
excessive worry has interfered significantly with his ability 
to maintain relationships.  The examination report concluded 
with diagnoses of somatoform pain disorder, major depressive 
disorder, and personality disorder.  The report also noted a 
GAF score of 50.  The VA examiner further commented that the 
veteran communicated effectively his level of concern and 
worry over his pain, but did not specifically state how this 
effected him emotionally, occupationally or socially.  He 
also noted that the degree to which the veteran's pain is 
distorted and interferes with his every day functioning is 
significant, but indeterminate at this point.

VA outpatient treatment records from recent years, dated to 
2001, show very little psychiatric treatment.  Medication was 
prescribed for variously diagnosed psychiatric conditions.

The veteran's most recent VA psychiatric examination was 
performed in July 2002.  The examiner noted the veteran's 
long history of complaints of pain in the left axillary area 
dating back to service.  The examiner noted that the 
veteran's psychogenic pain disorder leaves him significantly 
impaired in his ability to do work.  The VA examiner also 
noted, however, that there might be types of employment 
available which would be suitable for the veteran.  He 
indicated that the veteran's impairment is in his non-
dominant arm, and thus there are probably some types of 
employment that he could perform with accommodations.  The VA 
examiner also noted that the veteran has received very 
limited treatment for this condition, and that doing so could 
improve his ability to work.

Analysis

The veteran is seeking a rating in excess of 30 percent for 
his service-connected somatoform pain disorder (which has 
also been termed a psychogenic pain disorder).

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
treatment records have been obtained, and VA examinations 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related companion VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Under 38 C.F.R. § 4.130, mental disorders (including a 
somatoform pain disorder, Diagnostic Code 9422) will be 
rated, in pertinent part, as follows: 

A 70 percent rating is assigned when 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is assigned where 
there is disability productive of 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or 
mild memory loss (such as forgetting 
names, directions, and recent events.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51 to 60 is meant to reflect 
an examiner's assessment of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.)  However, an examiner's classification of the level 
of psychiatric impairment at the moment of examination, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The narrative 
description of the level of impairment is far more probative 
than a simple numerical score.  

When evaluating a service-connected disability, the entire 
history of the disorder must be borne in mind.  38 C.F.R. 
§ 4.2; Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In 
this regard, the Board notes that the only service-connected 
psychiatric condition is a somatoform pain disorder 
(psychogenic pain disorder).  Service-connection for the 
somatoform pain disorder was granted on a secondary basis as 
due to the minor service-connected disability of a 
noncompensable scar from excission of a left axillary 
(armpit) abscess.  On the other hand, the veteran has 
significant non-service-connected mental conditions.  Service 
connection for his personality disorder and mental deficiency 
is prohibited by regulations (38 C.F.R. §§ 3.303(c), 4.9, 
4.127), and service connection for some other mental 
conditions was denied in prior final VA decision.  While it 
is true that years ago the veteran was awarded Social 
Security Administration disability benefits and VA              
non-service-connected pension benefits based on his mental 
conditions, such benefits were largely based on mental 
conditions which are non-service-connected.  Impairment from 
the non-service-connected mental conditions may not be 
considered in support of the claim for an increased rating 
for the service-connected somatoform pain disorder.  
38 C.F.R. § 4.14.  

The veteran's recent VA examinations reveal symptoms of the 
service-connected somatoform pain disorder, as well as 
symtoms from non-service-connected mental conditions.  He 
receives some periodic outpatient treatment, including 
prescribed medication, for all of the mental conditions.  GAF 
scores in recent years have ranged from about 50 to 60, 
although such generally reflect impairment from both the 
service-connected somatoform pain disorder and the non-
service-connected mental conditions.  Examiners have, 
however, suggested some notable impairment from the service-
connected somatoform pain disorder, even if this appears to 
be difficult to reconcile with the entire history of this 
case.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the service-
connected somatoform pain disorder produces occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.  This supports an increased rating 
to 50 percent for the service-connected somatoform pain 
disorder.  However, the medical evidence shows that most of 
the typical symptoms listed for a 70 percent rating are 
absent in this case, and the recent and historical evidence 
also shows much of the veteran's overall psychiatric 
impairment is due to non-service-connected mental conditions.  
Therefore an even higher rating of 70 percent is not in order 
for the service-connected somatoform pain disorder.






ORDER

An increased rating, to 50 percent, for a somatoform pain 
disorder (psychogenic pain disorder) is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

